Appeal from an award of the State Industrial Board for death benefits in favor of the widow and minor children. The record contains ample proof sustaining the contention of causal relation between the accidental injuries received on May 12, 1935, and the resultant death on October 19, 1935. The decision of the referee in the disability case is not binding on the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.